This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BANK OF NEW YORK, as
 3   Trustee for the
 4   CertificateHolders of the
 5   CWABS 2005-1,

 6          Plaintiff-Appellee,

 7 v.                                                                    NO. A-1-CA-37158

 8 GREG M. TRUJILLO, a/k/a
 9 GREGORY M. TRUJILLO,

10          Defendant-Appellant,

11 and

12   NEW MEXICO DEPARTMENT OF
13   WORKFORCE SOLUTIONS;
14   TAXATION AND REVENUE
15   DEPARTMENT OF THE STATE OF
16   NEW MEXICO; and UNITED STATES
17   OF AMERICA (IRS),

18          Defendants.

19 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
20 Raymond Z. Ortiz, District Judge

21 Doherty & Silva, LLC
22 Lucinda R. Silva
 1 Albuquerque, NM

 2 for Appellee


 3 The Law Offie of Erika E. Anderson
 4 Erika Anderson
 5 Albuquerque, NM

 6 for Appellant

 7                             MEMORANDUM OPINION

 8 VIGIL, Judge.

 9   {1}   Defendant Greg M. Trujillo has appealed from the district court’s order denying

10 his timely [RP 196, 208] motion to reconsider and denying his motions for an

11 extension of time and to stay the judgment. Unpersuaded that Defendant established

12 error in the district court’s rulings, we issued a notice of proposed summary

13 disposition, proposing to affirm. Plaintiff Bank of New York has responded to our

14 notice with a memorandum in support. Defendant has not responded to our notice and

15 the time for doing so has expired. See Rule 12-210(D)(2) NMRA (“The parties shall

16 have twenty (20) days from the date of service of the notice of proposed disposition

17 to file and serve a memorandum in opposition.”). The “[f]ailure to file a memorandum

18 in opposition constitutes acceptance of the disposition proposed in the calendar

19 notice.” Frick v. Veazey, 1993-NMCA-119, ¶ 2, 116 N.M. 246, 861 P.2d 287.



                                              2
1   {2}   For the reasons set forth in our notice, we affirm the district court’s order

2 denying Defendant’s motion to reconsider and denying his motions for extension of

3 time and to stay the judgment.

4   {3}   IT IS SO ORDERED.


5                                         _______________________________
6                                         MICHAEL E. VIGIL, Judge



7 WE CONCUR:



8 _____________________________
9 LINDA M. VANZI, Chief Judge



10 _____________________________
11 M. MONICA ZAMORA, Judge




                                            3